J-S50025-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                              IN THE SUPERIOR COURT OF
                                                                PENNSYLVANIA
                            Appellee

                       v.

SUEJUAN MARIE MOSLEY

                            Appellant                        No. 1683 MDA 2015


             Appeal from the PCRA Order Entered August 18, 2015
               In the Court of Common Pleas of Lebanon County
    Criminal Division at Nos: CP-38-CR-0001276-2009, CP-38-CR-0002025-
                       2009, and CP-38-CR-0000268-2010


BEFORE: MUNDY, STABILE, and FITZGERALD,* JJ.

MEMORANDUM BY STABILE, J.:                            FILED SEPTEMBER 13, 2016

        Suejuan Marie Mosley (“Appellant”) pro se appeals from the August

18, 2015 order of the Court of Common Pleas of Lebanon County (“PCRA

court”), which dismissed her request for collateral relief under the Post

Conviction Relief Act1 (“PCRA”). We affirm.

        Although the present appeal does not require an exhaustive review of

the facts, some context is necessary.             Following a jury trial on April 11,

2010, Appellant was found guilty of multiple offenses at action number CP-

38-CR-0001276-2009          including,    inter   alia,    manufacture,   delivery,   or

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    42 Pa.C.S.A. §§ 9541-46.
J-S50025-16



possession with intent to deliver (“PWID”), criminal conspiracy, and

possession of a controlled substance.2           Later, on July 21, 2010, the lower

court sentenced Appellant to an aggregate term of forty months’ to eight

years’ incarceration.

       The lower court subsequently held a bench trial for the charges levied

against Appellant at action numbers CP-38-CR-0002025-2009 and CP-38-

CR-0000267-2010.3 On July 23, 2010, the court convicted Appellant of all

charges and, on the same date, sentenced Appellant to three to ten years’

incarceration at CP-38-CR-0002025-2009 with an additional two to five

years’ incarceration to run consecutively at CP-38-CR-0000267-2010.

Appellant appealed the three judgments of sentence, but this Court

dismissed the appeal after Appellant’s appointed counsel failed to submit a

brief on her behalf.

       Seeking reinstatement of her appellate rights, Appellant filed a PCRA

petition on September 16, 2011. After the PCRA court granted her relief on

November 22, 2011, Appellant again sought review in this Court.                 We
____________________________________________


2
 35 P.S. § 780-113(a)(30), 18 Pa.C.S.A. § 903(a)(1), and 35 P.S. § 780-
113(a)(16), respectively.
3
  As to CP-38-CR-0002025-2009, Appellant faced three counts of PWID and
two counts of criminal use of communication facility as proscribed at 18
Pa.C.S.A. § 7512(a). The charges at action number CP-38-CR-0000267-
2010 mirrored those found at CP-38-CR-0002025-2009 save for two counts
of criminal conspiracy and one count of driving while operating privilege is
suspended or revoked in violation of 75 Pa.C.S.A § 1543(a).




                                           -2-
J-S50025-16



affirmed the judgments of sentence on July 25, 2012. See Commonwealth

v. Mosley, 55 A.3d 147 (Pa. Super. 2012) (unpublished memorandum). On

April 30, 2013, our Supreme Court denied Appellant’s Petition for Allowance

of Appeal.     See Commonwealth v. Mosley, 65 A.3d 413 (Pa. 2013).

Because Appellant did not seek an appeal to the Supreme Court of the

United States, her sentence became final on July 29, 2013.               See 42

Pa.C.S.A. § 9545(b)(3); see also U.S. Sup. Ct. R. 13 (stating that a party

must “seek[] review of a judgment of a lower state court that is subject to

discretionary review by the state court of last resort . . . within [ninety] days

after entry of the order denying discretionary review).

        On May 15, 2015, Appellant filed the instant PCRA petition – her fifth

at action numbers CP-38-CR-0002025-2009 and CP-38-CR-0000267-2010

and fourth at CP-38-CR-0001276-2009.4 On July 22, 2015, the PCRA court

issued an order indicating its intention to dismiss Appellant’s petition

pursuant to Pa.R.Crim.P. 907(1) and providing Appellant with twenty days to

respond to the proposed dismissal. After Appellant failed to respond within

the time allotted, the PCRA court dismissed Appellant’s petition as untimely.5

The present appeal then followed.
____________________________________________


4
    The PCRA court dismissed each of Appellant’s prior PCRA petitions.
5
  After the PCRA court dismissed Appellant’s         instant petition, it received
evidence suggesting that Appellant had given         her response to the court’s
intention to dismiss to prison authorities within   the time specified in the July
22 order. The PCRA court thus requested in          its 1925(a) opinion that we
(Footnote Continued Next Page)


                                           -3-
J-S50025-16



      Appellant purports to raise eight issues on appeal. Appellant’s Brief at

4. However, an examination of Appellant’s brief reveals a narrow focus on

the PCRA petition’s underlying merits.6           Having dismissed Appellant’s

petition as untimely, the PCRA court never addressed the petition’s merits.

As a result, the single question for our review is whether the PCRA court

properly dismissed Appellant’s petition as untimely.     See Commonwealth

v. Sattazahn, 869 A.2d 529, 532-33 (Pa. Super. 2005).             For such an

inquiry, our standard of review is whether the PCRA court’s findings are free

of legal error and supported by the record. Commonwealth v. Martin, 5

A.3d 177, 182 (Pa. 2010) (citation omitted).

      A court cannot entertain a PCRA petition unless the petitioner has first

satisfied the applicable filing deadline. Section 9545(b) of the PCRA specifies

the following requirements for a PCRA petition to be considered timely:

      (b) Time for filing petition.--

      (1) Any petition under this subchapter, including a second or
      subsequent petition, shall be filed within one year of the date the
      judgment becomes final, unless the petition alleges and the
      petitioner proves that:


                       _______________________
(Footnote Continued)

remand this case for a determination whether Appellant had filed a timely
response under the “prisoner mailbox rule.” PCRA Court Opinion, 9/29/15,
at 3. Our disposition of the present appeal, however, obviates any need for
a remand.
6
 We also note that all but one of the issues presented in Appellant’s brief do
not fall within the ambit of the PCRA.



                                            -4-
J-S50025-16


            (i) the failure to raise the claim previously was the
            result of interference by government officials with
            the presentation of the claim in violation of the
            Constitution or laws of this Commonwealth or the
            Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that
            was recognized by the Supreme Court of the United
            States or the Supreme Court of Pennsylvania after
            the time period provided in this section and has been
            held by that court to apply retroactively.


42 Pa.C.S.A. § 9545(b).        The limitation established by Section 9545 is

jurisdictional in nature and “implicat[es] a court’s very power to adjudicate a

controversy.” Commonwealth v. Ali, 86 A.3d 173, 177 (Pa. 2014) (citing

Commonwealth v. Fahy, 737 A.2d 214 (Pa. 1999)). The time for filing can

only be extended by a petitioner satisfying one of the exceptions listed in

Section 9545(b)(1)(i)-(iii).   Id.   Accordingly, courts are without power to

“fashion    ad   hoc   equitable     exceptions   to   the   PCRA     time-bar.”

Commonwealth v. Robinson, 837 A.2d 1157, 1161 (Pa. 2003) (citations

omitted).

      As stated above, Appellant’s judgment of sentence became final on

July 29, 2013. Consequently, Appellant had until July 29, 2014 to file for

collateral relief. Because Appellant did not file her instant PCRA petition until

May 15, 2015, it is facially untimely.




                                         -5-
J-S50025-16



      The one-year time limitation, however, can be overcome if a petitioner

alleges and proves one of the three exceptions set forth in Section

9545(b)(1)(i)-(iii) of the PCRA.    Commonwealth v. Marshall, 947 A.2d

714, 719 (Pa. 2008) (citations omitted). In this case, Appellant alleges that

she was unaware of the facts underlying one of her claims and thereby calls

upon the exception located at Section 9545(b)(1)(ii). See Appellant’s Brief

at 13. Before Appellant may avail herself of this exception, she must first

establish that the facts upon which the claim is predicated were unknown

and that she could not have ascertained those facts by the exercise of due

diligence.   Commonwealth v. Bennett, 930 A.2d 1264, 1272 (Pa. 2007)

(internal citations and quotations omitted).

      In the present case, Appellant merely asserts that “newly discovered

evidence,” in the form of an affidavit from an Angela Snipes, establishes that

Appellant was not in Lebanon County at the time of her offenses.

Appellant’s Brief at 13.   However, Appellant does not claim that she was

ignorant of the facts to which Ms. Snipes has now attested.             Appellant

likewise fails to indicate that she undertook any efforts to ascertain the

supposedly unknown facts.      Cf. Bennett, 930 A.2d at 1272; see also

Commonwealth v. Williams, 35 A.3d 44, 53 (Pa. Super. 2011) (“Due

diligence demands that the petitioner take reasonable steps to protect his

own interests.”). Accordingly, the record clearly supports the PCRA court’s

determination   that   Appellant   has   not   satisfied   the   requirements   to

circumvent the PCRA’s one-year time limitation.

                                     -6-
J-S50025-16



        In sum, Appellant filed her present PCRA petition more than a year

after her sentence became final. She likewise has not proven an exception

to the PCRA’s timeliness requirements.       The PCRA petition was therefore

untimely and the PCRA court properly dismissed it.

        Order affirmed.

        Judge Mundy did not participate in the consideration or decision of this

case.

        Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/13/2016




                                      -7-